This document has duplicate front pages. The optionee must sign one of these
duplicate pages and return it to the corporate secretary’s office in Benton
Harbor, Michigan, U.S.A

 

Exhibit 10(i)

 

WHIRLPOOL CORPORATION

STOCK OPTION GRANT DOCUMENT – NAR

 

Granted To

--------------------------------------------------------------------------------

   Grant Date


--------------------------------------------------------------------------------

   Number
of
Shares


--------------------------------------------------------------------------------

   Price
Per
Share


--------------------------------------------------------------------------------

   Social
Security
Number


--------------------------------------------------------------------------------

     Expiration Date               

 

1. The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”), has granted to you
the option to purchase shares of common stock of the Company under certain
conditions pursuant to the 1996 Omnibus Stock and Incentive Plan (the “Omnibus
Plan”). The option granted is a non-statutory stock option for the right to
purchase the number of shares at the price indicated above. The option to
purchase is granted in installments with the number of shares eligible to be
purchased and the date of first possible purchase stated below. Your option is
subject to the provisions of the Omnibus Plan and this grant document.

 

No. of Shares

--------------------------------------------------------------------------------

 

Accrual Date

--------------------------------------------------------------------------------

1/3 of the shares granted   1 year from date of grant 1/3 of the shares granted
  2 years from date of grant 1/3 of the shares granted   3 years from date of
grant

 

2. To exercise your option to purchase any vested shares, you need to make full
payment to Whirlpool Corporation, 2000 M-63, Benton Harbor, Michigan U.S.A.
49022, in cash in U.S. dollars, or in common stock of the Company or in a
combination of cash and stock. If all or part of the payment is in shares of
common stock of the Company, these shares will be valued at their fair market
value on the date of exercise. You must exercise your vested options prior to
the expiration date above.

 

3. (a) In the alternative to paragraph 2, you may elect to exercise your vested
option by participating in a

--------------------------------------------------------------------------------

I hereby acknowledge receipt of this option and understand that it is governed
by the Omnibus Plan referred to above, as amended, a copy of which has been
given to me with this Agreement or has previously been provided. I acknowledge
that I am aware of the provisions contained in this document and in the Omnibus
Plan and understand that the Committee or the Board of Directors may terminate
or amend the Omnibus Plan. I further acknowledge that the grant hereby made to
me does not, under any circumstances, create any right for me to receive any
grant in the future.

 

Signature                                         
                                     Date:
                                                                             

 

 

NSO-EXECNAR (2/17/04)

 



--------------------------------------------------------------------------------

This document has duplicate front pages. The optionee must sign one of these
duplicate pages and return it to the corporate secretary’s office in Benton
Harbor, Michigan, U.S.A

 

cashless exercise program maintained by the Company with a third party brokerage
firm that will enable you to exercise your option, sell the shares received upon
exercise thereof and receive from the Company in cash the sale price for such
shares, less the exercise price for such shares and applicable withholding
taxes, without the need for any cash outlay on your part.

 

(b) To exercise your vested option by participating in the cashless exercise
program, you must take all required action and execute and deliver all required
documents on the date on which you wish to exercise. The Company will take all
steps it considers reasonable to complete the cashless exercise on the date you
request or as soon as possible thereafter. All required documentation to the
Company must be received by the Corporate Secretary of Whirlpool Corporation in
Benton Harbor, Michigan in a timely manner. As quickly as is administratively
possible, but in no event earlier than the settlement date for the shares sold
pursuant to the cashless exercise program, you will be paid the sale price for
such shares, less the exercise price therefore and applicable withholding taxes.

 

(c) The cashless exercise program is intended to comply with the rules and
regulations promulgated by the Securities and Exchange Commission under Section
16 of the Securities Exchange Act of 1934 (the “Exchange Act”). If at any time
then existing regulations do not permit officers or other insiders to exercise
options and, on the same day, sell the shares acquired upon such exercise
without triggering liability under Section 16(b) of the Exchange Act, or any
similar then existing provision, such feature shall thereupon automatically be
eliminated, cashless exercises shall not be permitted, this option grant shall
be construed and enforceable as if this paragraph 3 had never comprised a part
of this grant, and the remaining provisions hereof shall remain in full force
and effect and shall not be affected by this paragraph 3.

 

4. If you cease to be employed by the Company or any of its subsidiaries for any
reason other than your death, retirement, disability, or with the consent of the
Human Resources Committee of the Board, then this grant shall terminate on the
date you cease to be so employed and all of your then outstanding options shall
terminate immediately.

 

5. If you retire from the Company or any of its subsidiaries (or cease
employment with the consent of the Committee), all of your options under this
Grant immediately vest and you may at any time after the date you cease to be
employed pay for and receive all or any of the shares but you must take this
action on or before the date of either (i) the fifth anniversary of your
retirement or (ii) the date set forth above, whichever date occurs first;
provided, however, that you may not exercise any option under this Grant earlier
than the first anniversary of the Grant date under any circumstance.

 

6. If you cease employment due to disability, all of your options under this
Grant immediately vest and you may pay for and receive all or any shares,
provided you take this action on or before the date of either (i) the third
anniversary of your termination due to disability or (ii) the expiration date
set forth above, whichever date occurs first; and further provided that you may
not exercise any option under this Grant earlier than the first anniversary of
the Grant date under any circumstance.

 

7. If you cease employment due to death, all of your options under this Grant
immediately vest and your beneficiary under the Omnibus Plan may pay for and
receive all or any shares, provided your beneficiary takes this action on or
before the date of either (i) the third anniversary of your death or (ii) the
first anniversary of the expiration date set forth above, whichever date occurs
first; and further provided that your beneficiary may not exercise any option
under this Grant earlier than the first anniversary of the Grant date under any
circumstance.

 

8. If you die after retirement or termination from employment due to disability
from the Company or any of its subsidiaries, your beneficiary under the Omnibus
Plan may pay for and receive all or any of the shares still exercisable under
the Grant, provided your beneficiary take this action on or before the date of
either (i)

 

 

NSO-EXECNAR (2/17/04)

 



--------------------------------------------------------------------------------

This document has duplicate front pages. The optionee must sign one of these
duplicate pages and return it to the corporate secretary’s office in Benton
Harbor, Michigan, U.S.A

 

the second anniversary of your death or (ii) the first anniversary of the
expiration date set forth above, whichever date occurs first; and further
provided that you may not exercise any option under this Grant earlier than the
first anniversary of the Grant date under any circumstance.

 

9. To retain any ability to exercise your vested options after leaving the
Company due to retirement, disability, or with the consent the Committee, you
must (i) not engage, directly or indirectly, in any manner or capacity such as
adviser, principal, agent, partner, officer, director, employee, or member of
any association in any business or activity that competes with the Company or
any of its subsidiaries and (ii) be available at reasonable times for
consultations (which shall not require substantial time or effort) at the
request of the Company regarding phases of the business you were actively
connected with during your employment. Such consultations will not (unless your
active service was outside the United States) be required to be performed at any
place or places outside the United States of America or during usual vacation
periods or periods of illness or other incapacity. If either of the above
conditions is not fulfilled, you will forfeit all your existing rights under
your grant and your grant shall terminate immediately. Any determination by the
Committee that you are, or have, engaged in a competitive business or activity
or have not been available for consultation shall be final and conclusive.

 

10. (a) If there is a stock dividend or stock split, or combination or other
increase or reduction in the number of issued shares of common stock of the
Company, the Board of Directors or the Committee may make such adjustments in
the number and type of shares authorized by the Omnibus Plan, the number and
type of shares subject to options outstanding under the Omnibus Plan, and the
exercise price of options outstanding thereunder as it may determine to be
appropriate and equitable.

 

(b) If there is a change in control of Whirlpool Corporation as defined in the
Company’s Employees Pension Plan, each purchase privilege of your option grant
which has not already vested shall immediately vest if this option grant is not
assumed, or shall be cashed out at fair market value or converted into an option
in any successor company with equal value and substantially the same terms.

 

11. You cannot transfer your stock option grant to another person. Any attempted
transfer or other disposition of your grant shall be void and shall nullify your
option, resulting in the cancellation of your grant by the Company. Your option
grant does not constitute an employment contract. It does not guarantee
employment for any period of time.

 

12. If the exercise of your option requires withholding of tax under any
foreign, federal, state, or local law, the Company can require you to pay to it
that withholding amount or the Company may retain an amount to satisfy that
withholding obligation from any payment otherwise due to you.

 

13. If, at any time within three years after you exercise any portion of this
option, you engage in any activity in competition with any activity of the
Company, or inimical, contrary or harmful to the interests of the Company,
including but not limited to: (a) accepting employment with or serving as a
consultant, advisor, or in any other capacity to an employer that is in
competition with or acting against the interests of the Company, including
employing or recruiting any present, former, or future employee of the Company;
or (b) disclosing or misusing any confidential information or material
concerning the Company, then (1) this option shall terminate effective upon the
date on which you enter into such activity, and (2) any option gain realized by
you from exercising all or a portion of this option shall be promptly paid by
you to the Company.

 

14. Your option grant and any shares acquired pursuant to this grant have been
registered only under the federal securities laws of the United States, and the
Company has no obligation to register this option or any such shares under any
other laws. Any shares acquired pursuant to your option may not be sold,
transferred, or otherwise traded without the registration under or an exemption
from any securities laws applicable to you, and each certificate representing
such shares will bear an appropriate legend to that effect. As of the

 

 

NSO-EXECNAR (2/17/04)

 



--------------------------------------------------------------------------------

This document has duplicate front pages. The optionee must sign one of these
duplicate pages and return it to the corporate secretary’s office in Benton
Harbor, Michigan, U.S.A

 

date of this option, an exemption would be available for residents of Ontario,
Canada for sales properly made through the New York Stock Exchange or the
Chicago Stock Exchange in the United States, provided that certain limitations
relating to the maximum number of holders of Whirlpool common stock in Ontario,
Canada, and the maximum number of shares held by them, continue to be met and
the Company continues to be subject to the reporting requirements of the United
States Securities Exchange Act of 1934; however, there can be no assurance that
any such exemption will be available at any future date.

 

15. The Board or the Committee may change the terms of your stock option grant
at any time to comply with applicable Omnibus Plan interpretation, federal or
state regulations, or statutory enactment.

 

CONGRATULATIONS  

Jeff M. Fettig

Chairman of the Board, President and Chief Executive Officer

 

 

NSO-EXECNAR (2/17/04)

 